957 So.2d 683 (2007)
Lawrence TERRELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-2759.
District Court of Appeal of Florida, Second District.
May 2, 2007.
Rehearing Denied June 20, 2007.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Lawrence Terrell appeals a judgment for possession of cocaine, entered after the trial court denied Mr. Terrell's dispositive motion to suppress. The cocaine was seized during a search incident to Mr. Terrell's arrest. Although from the record it is a very close question whether the officers had probable cause to arrest Mr. Terrell for disorderly conduct, see Barry v. State, 934 So.2d 656, 657-58 (Fla. 2d DCA 2006), the officers clearly had probable cause to arrest him for filing a false report, see § 817.49, Fla. Stat. (2005). We therefore affirm the judgment and sentence.
Affirmed.
WHATLEY and DAVIS, JJ., Concur.